Name: Commission Regulation (EC) No 1068/1999 of 25 May 1999 prohibiting fishing for saithe by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport
 Date Published: nan

 EN Official Journal of the European Communities26. 5. 1999 L 130/15 COMMISSION REGULATION (EC) No 1068/1999 of 25 May 1999 prohibiting fishing for saithe by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic- able to the common fisheries policy (1), as last amended by Regulation (EC) No 2846/98 (2), and in particular Article 21(3) thereof, (1) Whereas Council Regulation (EC) No 48/1999 of 18 December 1998 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1999 and certain conditions under which they may be fished (3), lays down the saithe quotas for 1999; (2) Whereas, in order to ensure compliance with the provisions relating to the quantity limits on catches of stocks subject to quotas, it is necessary for the Commission to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; (3) Whereas, according to the information communi- cated to the Commission, catches of saithe in the waters of ICES divisions Vb (EC zone), VI, XII and XIV by vessels flying the flag of Spain or registered in Spain have reached the quota allocated for 1999; whereas Spain has prohibited fishing for this stock as from 12 May 1999; whereas it is therefore neces- sary to abide by that date, HAS ADOPTED THIS REGULATION: Article 1 Catches of saithe in the waters of ICES divisions CIEM Vb (EC zone), VI, XII and XIV by vessels flying the flag of Spain or registered in Spain are hereby deemed to have exhausted the quota allocated to Spain for 1999. Fishing for saithe in the waters of ICES divisions Vb (EC zone), VI, XII and XIV by vessels flying the flag of Spain or registered in Spain is hereby prohibited, as are the retention on board, transhipment and landing of fish from this stock caught by the above vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 12 May 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 May 1999. For the Commission Emma BONINO Member of the Commission (1) OJ L 261, 20.10.1993, p. 1. (2) OJ L 358, 31.12.1998, p. 5. (3) OJ L 13, 18.1.1999, p. 1.